DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2005/0217585 to Blomiley et al.
In regards to Claim 1, Blomiley teaches a substrate-carrier structure Fig. 23, 24, wherein the backside and/ or frontside of the carrier structure comprises at least one groove (spaces formed by 96, 93, 92 in Fig. 23, 24, [0049-0076]).
In regards to Claim 2, Blomiley teaches the at least one groove is arranged radial and/or concentric (as shown in Fig. 24).
In regards to Claim 3, Blomiley teaches a substrate-carrier structure according to claim 1 or 2, wherein the at least one groove has a design, when viewed in cross-section is rectangular as shown in Fig. 23.
In regards to Claim 4, Blomiley teaches at least one groove has a depth in the range of 1 % to 90 % of the total substrate carrier structure thickness, as the groove in Fig. 23 is approximately 50% of the total substrate carrier thickness.
In regards to Claim 5, Blomiley teaches33 the width to depth ratio of the at least one groove is less than 10, as generally shown in the generally shown 1:1 sizes of the projects and grooves of Fig. 23, 24.
In regards to Claim 6, Blomiley teaches the frontside of the carrier structure further comprises at least one pocket, or recess for 87 as shown in Fig. 23, 24.
In regards to Claim 7, Blomiley teaches the at least one pocket has a flat (as shown in the parallel contacts of the bottom of 87 to the recess ledge of Fi .23, 24).
In regards to Claim 9, Blomiley teaches the carrier is made of a material selected from the group consisting of graphite, silicon carbide, graphite or coated with silicon carbide [0046].
In regards to Claim 10, Blomiley teaches the use of the substrate carrier-structure according to claim 1 or 2 for deposition [0014-0015] but does not expressly teach epitaxial, polycrystalline, or amorphous growth production processes.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Blomiley is substantially the same as the claimed apparatus, the apparatus of Blomiley would be capable of fulfilling the limitations of the claim and thus be able to epitaxial, polycrystalline, or amorphous growth production processes, there being no structural difference between the apparatus of Blomiley and that of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2005/0217585 to Blomiley et al in view of United States Patent Application No. 2010/0282170 to Nishizawa et al.
The teachings of Blomiley et al are relied upon as set forth in the above 102 rejection.
In regards to Claim 8, Blomiley does not expressly teach the at least one pocket has a diameter of 25 to 500 mm.  
Nishizawa expressly teaches that the pocket or recess has a diameter of 180 mm [0050].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus it would be obvious to one of ordinary skill in the art at the time of the invention to have modified the diameter of the pocket of Blomiley to be 180 mm , as per the teachings of Nishizawa et al, for the predictable result of being able to support a substrate. See MPEP 2143, Motivations B, known substitution.
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 9017483 to Fujikawa which also teaches a susceptor with a pocket/groove.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716